Citation Nr: 1740185	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disorder, to include as due to Agent Orange exposure, malaria exposure, and/or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1961 until February 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides with the RO in St. Petersburg, Florida.

In April 2014, the Veteran presented testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the Legacy Content Manager (LCM).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the LCM claims file.  LCM contains the hearing transcript and additional VA treatment records, but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In a May 2014 decision, the Board dismissed the Veteran's claim for service connection for exposure to Agent Orange, reopened the Veteran's claim for service connection for malaria residuals, and denied the Veteran's claim for service connection for malaria residuals.  The Board remanded the claims of entitlement to service connection for a kidney disorder and a skin disorder for additional development.  In a June 2016 decision, the Board granted entitlement to service connection for a skin disorder and again remanded the issue of entitlement to service connection for a kidney disorder.  The matter has since been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

A kidney disorder was not incurred in service, may not be presumed to have been so incurred, and was not caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection on a direct, presumptive, and secondary basis are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes the Veteran was not specifically notified of the requirements for secondary service connection; however the Board finds that there has been no prejudice to the Veteran as the Veteran's representative has submitted argument addressing the criteria for secondary service connection, and the Board has specifically ordered development necessary to determine whether secondary service connection is warranted.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his kidney disorders. 

The Veteran was afforded VA examinations in July 2014 with addendum opinions in August 2016 and November 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken together, the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

The Board also finds compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  This case was first remanded by the Board in May 2014 to secure a VA examination on the etiology of the Veteran's kidney disorders.  The requested examination was provided in July 2014.  In June 2016, the Board remanded the matter for an addendum opinion clarifying whether the Veteran's diabetes mellitus had its onset prior to the Veteran's chronic kidney disease and renal cell carcinoma.  The Board also requested that outstanding and relevant treatment records be obtained and associated with the claims folder.  The addendum opinion was provided in August 2016 and adequately addressed the appropriate questions, and outstanding VA treatment records were associated with the claims file.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required. Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Service Connection - Kidney Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection for certain chronic diseases, including malignant tumors, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran exposed to herbicide agents may also be entitled to presumptive service connection for certain enumerated diseases.  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2016).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.30 (e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent. 38 C.F.R. 
§ 3.307(a)(6)(ii).  Veterans exposed to herbicide agents are also not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case the Veteran has asserted that his kidney cancer is due to exposure to herbicide or malaria during service, and that ongoing chronic kidney disease is related to his diabetes mellitus.  He asserts exposure to malaria when he was lost from his patrol for three days and drank water from a river.  He asserts he was airlifted out and diagnosed with malaria.

The Veteran's service personnel records indicate that his last duty station was in Vietnam.  The Veteran's STRs are silent for any kidney complaints, treatment, or diagnoses.  Likewise, the STRs are silent for malaria or malaria exposures.  Notably, the service discharge examination does not mention malaria.

December 2007 VA treatment records show that the Veteran had a possible right ureteral mass.  Lab results were significant for benign urothelial cells, few squamous cells, and rare atypical cells with large hyperchromatic nuclei.

In February 2008 the Veteran had a diagnosis of right mid ureteral tumor and hydronephrotic right kidney with poor function, and he underwent a nephroureterectomy of the right kidney.  The surgical pathology report documented papillary urothelial neoplasm of the ureter, hydronephrosis, marked interstitial nephritis, and moderate glomerulosclerosis.  The final diagnosis was right ureter nephroureterectomy, urothelial carcinoma, papillary, grade I; hydronephrosis; and chronic interstitial nephritis.

In May 2009, the Veteran presented to a new VA clinic to establish care.  At that time the Veteran reported that the he had a long history of high blood sugar, and that he had required insulin during his nephroureterectomy following the discovery of renal cell cancer in 2008.  The Veteran was diagnosed with diabetes mellitus, type II that month per his history.

September 2009 VA treatment records show a diagnosis of renal cell carcinoma and diabetes mellitus type II without complications.  The Veteran had an assessment of chronic renal insufficiency, "presumed diabetic/hypertensive/vascular nephropathy."  Lab results showed stable kidney function.  March 2014 VA treatment notes report active diagnoses of chronic kidney disease stage 1, and diabetes mellitus type II without complications.  June 2014 VA primary care notes document an active diagnosis of diabetes mellitus type II with nephropathy.

The Veteran was afforded a VA examination in July 2014.  Upon review of the Veteran's claims file and in-person examination, the examiner noted diagnoses of chronic renal disease since 2007 and kidney removal in 2008 with ongoing symptoms of proteinuria.  The examiner opined that the Veteran's kidney disorders were unrelated to his period of active service, to include conceded exposure to Agent Orange.  The examiner reasoned that the Veteran's service and medical records did not show evidence of a kidney disorder during service or within two years of separation from service.  Further, the medical literature did not support an etiological relationship between the kidney disorders and Agent Orange, and the kidney cancer was not a soft tissue sarcoma or other presumptive Agent Orange condition.  The examiner also opined that the Veteran's chronic renal disease and kidney removal were not related to his service-connected diabetes mellitus, type II, as the Veteran's diabetes did not have its onset until after the onset of the Veteran's kidney cancer, and the medical literature did not support an etiological relationship between renal cancer and diabetes.  Lastly, the examiner opined that the Veteran's chronic renal disease was not aggravated by his service-connected diabetes mellitus type II, because the Veteran's creatinine had remained stable prior to his nephroureterectomy, and following his nephroureterectomy and diagnosis of diabetes.  Instead, the examiner opined the Veteran's kidney disorders were more likely related to his history of heavy tobacco abuse.

In August 2016, a VA examiner reviewed the Veteran's claims file and opined that it was less than a 50 percent probability that diabetes mellitus had its onset prior to the onset of the Veteran's chronic renal disease and nephroureterectomy.  The examiner explained that upon review of the 2008 surgical notes and intraoperative report there was no indication the Veteran required insulin during his nephroureterectomy as reported by the May 2009 VA physician.  The Veteran was first noted to have a diagnosis of diabetes in May 2009 when he reported to the physician that he had a history of high blood sugars and had required insulin during his nephroureterectomy.  The medical evidence instead showed the Veteran's diabetes mellitus had never required medication therapy.  The examiner explained that the Veteran's blood glucose and A1C levels did not persistently trend into the range diagnostic of diabetes until 2010, long after the onset of chronic renal disease and the nephroureterectomy.  Thus, the examiner concluded that diabetes mellitus did not have its onset prior to the onset of the Veteran's chronic renal disease and nephroureterectomy.  

The Board finds that the evidence of record does not support a finding of service connection.  The most probative evidence demonstrates that the Veteran's chronic kidney disease, and renal cell carcinoma status post right kidney nephroureterectomy is not related to the Veteran's period of service, may not be presumed related to the Veteran's period of service, and is not otherwise caused or aggravated by service connected diabetes mellitus.

First, the evidence does not show that a kidney disorder manifested in service, or that a malignant tumor manifested within the presumptive period following separation, or is otherwise etiologically related to active duty service, including malaria and Agent Orange exposure.  The Veteran's STRs are silent for any kidney related complaints or symptoms, and the Veteran has not claimed that his kidney disorders manifested in service or that a malignant tumor developed within the presumptive period.  The 2014 VA examiner adequately opined that the Veteran's kidney cancer was not related to Agent Orange exposure, noting that the STRs and other medical records did not show evidence of a kidney disorder during service or within two years of separation from service, and the medical literature did not support an etiological relationship between the kidney disorders and Agent Orange.  The Board accords this opinion significant probative value as it is based upon a review of the record and provided a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   No other competent etiological opinion is of record as the Veteran is not competent to provide such an opinion.  This opinion is not capable of lay observation - it relates to the development of an internal organ disease based on chemical exposures.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

With regard to alleged malaria exposure, as noted in the May 2014 decision, the Board finds that the Veteran had no in-service malaria.  The STRs are silent in that regard, including the Veteran's separation examination.  In sum, the evidence demonstrates that the Veteran's claimed kidney disorders are not directly related to his period of active duty service, including Agent Orange or malaria exposures.  Moreover, the Veteran's kidney cancer is not a soft tissue sarcoma or other condition presumed to be related to exposure to herbicides, thus service connection is not warranted on a presumptive basis for either chronic diseases or exposure to herbicides.  See June 2014 VA examination.  In sum, service connection for a kidney disorder, to include chronic renal disease and renal cell carcinoma status post right nephroureterectomy, is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Second, the most probative evidence demonstrates that the Veteran's kidney disorders were not caused or aggravated by service-connected diabetes mellitus.  Although some VA treatment records document a diagnosis of diabetes mellitus type II with nephropathy, there is no explanation attached to the diagnosis.  Other VA treatment records include active diagnoses of diabetes mellitus without complications.  Similarly, the September 2009 VA treatment records indicated that the Veteran's chronic renal insufficiency was presumed to be diabetic hypertensive vascular nephropathy, but no explanation was provided.  VA etiological opinions, however, found that the kidney disorders were unrelated.  Specifically, the 2016 VA examiner adequately clarified that the Veteran's diabetes mellitus diagnosis did not predate the onset of the chronic renal disease or kidney cancer and therefore was not the precipitating cause.  In light of the clarification, the 2014 VA examiner adequately opined that diabetes mellitus did not cause either kidney disorder, and that the kidney disorders were not aggravated by diabetes mellitus in light of the stability of his creatine levels prior to and following the diagnosis of diabetes mellitus.  The 2016 examiner added that renal cancer had not been aggravated either following the diabetes diagnosis as there had been no recurrence.  The Board places more weight on the opinions of the 2014 and 2016 VA examiners as they provided explanations for the opinions, as opposed to the notations in the treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  In sum, the most probative medical evidence of record demonstrates that the Veteran's kidney disorders were not caused or aggravated by service-connected diabetes mellitus and service connection is also not warranted on a secondary basis.  See 38 C.F.R. § 3.310.

ORDER

Entitlement to service connection for a kidney disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


